 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9   MELISSA IONESCU,
                                                         Case No.: 2:19-cv-00801-APG-NJK
10         Plaintiff(s),
                                                                       ORDER
11   v.
                                                                   (Docket No. 48)
12   BOSTON SCIENTIFIC CORPORATION, et
     al,,
13
           Defendant(s).
14
15        Pending before the Court is Defendant Boston Scientific Corporation’s motion to substitute
16 attorneys. Docket No. 48. The Court GRANTS the motion.
17        IT IS SO ORDERED.
18        Dated: September 18, 2019
19                                                            ______________________________
                                                              Nancy J. Koppe
20                                                            United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                  1
